DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 11 are objected to because of the following informalities:  Claims 1, 5, and 11 recite “a plurality brightness ranges”.  Examiner assumes this is a typographical error and Applicant intended to claim “a plurality of brightness ranges”.  Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a partitioning module”, “a brightness adjustment parameter determining module”, and “an adjusting module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g., see ¶ 78 of the instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	*Examiner notes that Applicant has accepted Examiner’s interpretation of the above limitations under 35 U.S.C. 112(f) (see Remarks filed 11/16/21, p. 8).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended claims 1, 5, and 11 recite “the display area” (e.g., see claim 1, lines 12 and 14).  There is insufficient antecedent basis for these limitations in the claims.  The claims previously recite “N display areas”, “an i-th display area”, and “each of first to (i-1)-th display areas”.  Thus, it is unclear to which of these display areas “the display area” is referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus the claims are indefinite.  The dependent claims are indefinite by virtue of their dependency upon an indefinite independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (US 2014/0028734) in view of Byun et al. (US 2014/0152721) and Oh et al. (US 2014/0104258).

	Regarding claim 1, Fujishiro discloses a method for adjusting display brightness of a display panel, comprising: partitioning a display picture into N display areas (abstract, figs. 1-5, ¶ 43-49, EL display device disclosed, pixel array driven on a line by line basis; see also ¶ 50-70, gain G is calculated for each line);
	for an i-th display area in a current frame, determining first brightness statistical data based on brightness statistical data of each of first to (i-1)th display areas in the current frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127),
	and determining a brightness adjustment parameter for the i-th display area based on the first brightness statistical data, wherein, the brightness statistical data of each of the first to (i-1)-th display areas in the current frame is determined based on display data of the display area (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127);
	and adjusting display brightness of the i-th display area in the current frame based on the brightness adjustment parameter, wherein N and i are positive integers greater than or equal to 2, and i is less than or equal to N (figs. 1-5, ¶ 50-72, luminance information multiplied by gain G to perform a display operation; see also ¶ 105-127).
	Fujishiro fails to disclose wherein a value of N is determined according to a number of pixels contained in a display screen of the display panel, and when the number of pixels is greater than a predetermined threshold, the value of N is a first value, and when the number of pixels is less than or equal to the predetermined threshold, the value of N is a second value less than the first value; the brightness statistical data comprises a number of pixels where display data exceeds a set threshold in the display area or a number of pixels for display data of the display area divided into each of a plurality brightness ranges, wherein the plurality of brightness ranges are obtained by setting a plurality of thresholds.
	
	Byun teaches wherein a value of N is determined according to a number of pixels contained in a display screen of the display panel, and when the number of pixels is greater than a predetermined threshold, the value of N is a first value, and when the number of pixels is less than or equal to the predetermined threshold, the value of N is a second value less than the first value (fig. 4, ¶ 44, ¶ 71, the number of blocks may be variously set according to the size and resolution of the display panel, i.e., a given size/resolution gives a number a pixels which may be considered a threshold).
	Fujishiro and Byun are both directed to luminance compensation for OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the block determination of Byun since such a modification provides that the number of blocks of the display panel may be variously set according to the size and resolution of the display panel (Byun, ¶ 71).

	Oh teaches the brightness statistical data comprises a number of pixels where display data exceeds a set threshold in the display area or a number of pixels for display data of the display area divided into each of a plurality brightness ranges, wherein the plurality of brightness ranges are obtained by setting a plurality of thresholds (¶ 7, ¶ 78-79, APL may be calculated using a histogram).
	Fujishiro in view of Byun and Oh are both directed to OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro in view of Byun with the device of Oh since such a modification provides a generally-known image-analyzing method for calculating brightness data of a display (Oh, ¶ 79).

	Regarding claim 2, Fujishiro discloses wherein determining the brightness adjustment parameter for the i-th display area based on the first brightness statistical data comprises: determining second brightness statistical data based on display data of display areas in a previous frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); see also ¶ 105-127);
	and determining the brightness adjustment parameter based on the first brightness statistical data and the second brightness statistical data that are determined (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127).

	Regarding claim 4, Fujishiro discloses wherein determining second brightness statistical data comprises:3Attorney Docket No. BTGC-003-O1US determining the second brightness statistical data based on display data of the i-th to N-th display areas in the previous frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); average current based on pixel current calculated from luminance display data; see also ¶ 105-127).

	Regarding claim 5, Fujishiro discloses wherein determining second brightness statistical data further comprises: determining, for each display area of the i-th to N-th display areas in the previous frame, brightness statistical data of the display area based on display data of the display area, respectively (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); average current based on pixel current calculated from luminance display data; see also ¶ 105-127);
	determining the second brightness statistical data based on the brightness statistical data of each display area of the i-th to N-th display areas in the previous frame as determined (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); i.e., target area includes 300th to last line in previous frame F(n-1); average current based on pixel current calculated from luminance display data; see also ¶ 105-127).
	Oh further teaches wherein, the brightness statistical data of each of the i-th to N-th display areas in the previous frame comprises a number of pixels where display data exceeds a set threshold in the display area or a number of pixels for display data of the display area divided into each of the plurality brightness ranges (¶ 7, ¶ 78-79, APL may be calculated using a histogram).

	Regarding claim 7, Fujishiro discloses wherein determining the brightness adjustment parameter based on the first brightness statistical data and the second brightness statistical data that are determined comprises: summing the first brightness statistical data and the second brightness statistical data to determine total brightness statistical data (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); see also ¶ 105-127);
	determining, according to a preset mapping relationship, a brightness adjustment parameter corresponding to the total brightness statistical data, and using the determined brightness adjustment parameter as the brightness adjustment parameter for the i-th display area in the current frame (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); LUT disclosed; see also ¶ 105-127).

	Regarding claim 8, Fujishiro discloses wherein the display picture is determined to be partitioned into the N areas in the horizontal or vertical direction based on a driving manner of the pixels in the display picture (figs. 1-5, ¶ 43-49, EL display device disclosed, pixel array driven on a line by line basis; see also ¶ 50-70, gain G is calculated for each line).

	Regarding claim 9, Byun further teaches wherein N=8 (fig. 4, ¶ 44, ¶ 71, the number of blocks may be variously set according to the size and resolution of the display panel).

	Regarding claim 10, Fujishiro discloses a device for adjusting display brightness of a display panel, comprising: one or more processors (figs. 1-5, ¶ 43-49, image processor 20 disclosed; see also ¶ 50-70).
	Fujishiro fails to explicitly disclose one or more memories, wherein the memory is stored with computer-readable codes that, when being run by the one or more processors, execute the method of claim 1.
	However, Examiner takes official notice that the use of a memory to store computer-readable codes for an image processor are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the well-known memory storing computer-readable codes since such a modification achieves the predictable result of providing a computer with image processing capabilities.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 3/7/22, and thus the use of a memory to store computer-readable codes for an image processor is taken to be admitted prior art [see MPEP 2144.03].

	Regarding claim 11, Fujishiro discloses an apparatus for adjusting display brightness of a display panel, comprising: a partitioning module configured to partition a display picture into N display areas (abstract, figs. 1-5, ¶ 43-49, EL display device disclosed with image processor 20, pixel array driven on a line by line basis; see also ¶ 50-70, gain G is calculated for each line);
	a brightness adjustment parameter determining module configured to for an i-th display area in a current frame, determine first brightness statistical data based on brightness statistical data of each of first to (i-1)-th display areas in the current frame (figs. 1-5, ¶ 50-70, EL display device with image processor 20 disclosed; e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127),
	and determine a brightness adjustment parameter for the i-th display area based on the first brightness statistical data, wherein, the brightness statistical data of each of the first to (i-1)-th display areas in the current frame is determined based on display data of the display area (figs. 1-5, ¶ 50-70, e.g., gain G for 300th line calculated based on average current for target area RG spanning between a 300th line within the frame image F(n-1) preceding the frame image F(n) and a 299th line within the frame image F(n); average current based on pixel current calculated from luminance display data; see also ¶ 105-127);
	and an adjusting module configured to adjust display brightness of the i-th display area in the current frame based on the brightness adjustment parameter, wherein N and i are positive integers greater than or equal to 2, and i is less than or equal to N (figs. 1-5, ¶ 50-72, EL display device with image processor 20 disclosed, luminance information multiplied by gain G to perform a display operation; see also ¶ 105-127).
	Given Examiner’s interpretation of the above claim limitations under 35 U.S.C. 112(f), Fujishiro fails to explicitly disclose the above claimed ‘modules’ as comprising a processor and memory (see figs. 8-9 and ¶ 78 of Applicant’s specification).  However, Examiner takes official notice that the use of a memory to store computer-readable codes for an image processor are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the well-known memory storing computer-readable codes since such a modification achieves the predictable result of providing a computer with image processing capabilities.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 3/7/22, and thus the use of a memory to store computer-readable codes for an image processor is taken to be admitted prior art [see MPEP 2144.03].
	Fujishiro fails to disclose wherein a value of N is determined according to a number of pixels contained in a display screen of the display panel, and when the number of pixels is greater than a predetermined threshold, the value of N is a first value, and when the number of pixels is less than or equal to the predetermined threshold, the value of N is a second value less than the first value; the brightness statistical data comprises a number of pixels where display data exceeds a set threshold in the display area or a number of pixels for display data of the display area divided into each of a plurality brightness ranges, wherein the plurality of brightness ranges are obtained by setting a plurality of thresholds.
	
	Byun teaches wherein a value of N is determined according to a number of pixels contained in a display screen of the display panel, and when the number of pixels is greater than a predetermined threshold, the value of N is a first value, and when the number of pixels is less than or equal to the predetermined threshold, the value of N is a second value less than the first value (fig. 4, ¶ 44, ¶ 71, the number of blocks may be variously set according to the size and resolution of the display panel, i.e., a given size/resolution gives a number a pixels which may be considered a threshold).
	Fujishiro and Byun are both directed to luminance compensation for OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the block determination of Byun since such a modification provides that the number of blocks of the display panel may be variously set according to the size and resolution of the display panel (Byun, ¶ 71).

	Oh teaches the brightness statistical data comprises a number of pixels where display data exceeds a set threshold in the display area or a number of pixels for display data of the display area divided into each of a plurality brightness ranges, wherein the plurality of brightness ranges are obtained by setting a plurality of thresholds (¶ 7, ¶ 78-79, APL may be calculated using a histogram).
	Fujishiro in view of Byun and Oh are both directed to OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro in view of Byun with the device of Oh since such a modification provides a generally-known image-analyzing method for calculating brightness data of a display (Oh, ¶ 79).

	Regarding claim 12, Fujishiro discloses a display device, comprising the apparatus for adjusting display brightness of a display panel of claim 11 (figs. 1-5, ¶ 43-49).

	Regarding claim 13, Fujishiro fails to explicitly disclose a non-transitory computer-readable storage medium having stored therein computer-readable codes that, when run by one or more processors, execute the method for adjusting display brightness of a display panel of claim 9.
	However, Examiner takes official notice that the use of a non-transitory computer-readable storage medium to store computer-readable codes for an image processor are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fujishiro with the well-known non-transitory computer-readable storage medium storing computer-readable codes since such a modification achieves the predictable result of providing a computer with image processing capabilities.  Applicant has not traversed Examiner’s assertion of official notice in the reply filed 3/7/22, and thus the use of a non-transitory computer-readable storage medium to store computer-readable codes for an image processor is taken to be admitted prior art [see MPEP 2144.03].

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 11, Applicant argues “the feature of Byun about block division cannot be combined with Fujishiro” because “the solutions in Byun and Fujishiro are completely different and independent solutions for adjusting gain” (Remarks, p. 8).
Examiner disagrees.  First, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Second, Fujishiro discloses that a gain G is calculated for each line of the pixel array (see Fujishiro, ¶ 50-70).  In other words, each display area (or block) is represented by a line of pixels in Fujishiro.  Byun teaches that the number and size of the display areas may be variously set according to the size and resolution of the display panel (see Byun, ¶ 44, ¶ 71).  Further, ¶ 55-56 of Byun explicitly discuss generating gain values based on the blocks previous to an ith block (e.g., when the ith block is the second block, the APL of the previous blocks is based on data displayed in the first block of a current frame and in each of the second to fourth blocks during a previous frame (e.g., in the case of four blocks, see fig. 4).  Thus, the luminance compensation in Byun is analogous to that of Fujishiro, not “completely different and independent” as Applicant contends.
Applicant’s remaining arguments are moot in view of the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nakagawa et al. (US 2013/0342587) – see ¶ 71

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626